Citation Nr: 1225215	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for L5-S1 lumbar disk disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1969, including service in the Republic of Vietnam, and his decorations include the Purple Heart.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDING OF FACT

The evidence does not show that the Veteran's L5-S1 lumbar disk disease is associated with his active service.


CONCLUSION OF LAW

The Veteran's L5-S1 lumbar disk disease was not incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Board finds the VCAA duty to notify was satisfied by the February 2007 notice letter sent to the Veteran.  This letter fully addressed all of the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter informed the Veteran of how the disability rating and effective date would be determined should service connection be awarded.

VA also has a duty to assist the Veteran in developing the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Board finds all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment and VA treatment records.  The Veteran was afforded a VA spinal examination in February 2008.  Additionally, private medical records, including a letter to VA from Dr. W. C. about the Veteran's back pain being caused by his service and a November 2006 magnetic resonance imaging (MRI) report of the lumbar spine ordered by Dr. W. C., have been associated with the claims file.  The RO twice attempted to obtain treatment records from Dr. W. C.; on the second attempt, Dr. W. C. responded he did not have any records for the Veteran.  The Veteran was notified that attempts were being made to obtain his medical records from Dr. W. C.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim not previously obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in developing the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection on a direct-incurrence basis generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The Court has declared, when adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).  In Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012), the Federal Circuit held that, under 38 U.S.C.A. § 1154(b) (West 2002), a combat Veteran can use lay evidence to establish he was injured or incurred a disability while on active duty, and all reasonable doubt must be resolved in the Veteran's favor.  VA is therefore required to apply 38 U.S.C.A. § 1154(b) to the question of whether a Veteran suffered the claimed disability, not merely an injury, while in combat.  Id. at 999.  

The Veteran seeks service connection for L5-S1 lumbar disk disease.  The Veteran's service treatment and service personnel records establish he was injured in a mortar attack while serving in the Republic of Vietnam in 1968, and suffered multiple fragment wounds to his right hand and forearm and his left ribs and chest wall.  

The Veteran's service treatment records indicated he was treated for wounds to his right hand, right forearm, and left ribs; there was no indication the Veteran was treated for a back injury.  The Veteran's entrance and exit examinations noted his spine was normal.  His spine was noted as normal in a May 1969 Medical Examination Board report.  In his initial claim for compensation, the Veteran did not allege a back injury.  In a March 1970 VA examination, there was no mention of a back injury.  In a December 1991 VA examination, the VA examiner noted "[s]pondylotic changes of the spine . . . ," but did not provide a reason for the spinal changes.

In November 2006, the Veteran underwent an MRI of the lumbar spine, as ordered by Dr. W. C.  The radiologist noted there was a history of low back pain.  The MRI indicated increased signal along the vertebral body of L1 with uncertain exact etiology, mild lumbar spondylosis with disk degeneration noted at L5-S1, borderline spinal stenosis at L3/4, and asymmetric bulging of the disk at L5-S1 with bilateral neural foraminal encroachment appearing to be present.  The radiologist indicated there was no definite disk herniation demonstrated.

In his January 2007 claim, the Veteran reported he was thrown out of his military vehicle during the mortar attack and "landed on the ground head first with the top of the APC still on me."  He asserted this incident was the only incident that could have caused his current back problem because he had not been injured since.  

In a June 2007 letter, Dr. W. C. stated the Veteran had a history of back pain and opined the "MRI results show that this is old damage that he suffered in Vietnam."  Dr. W. C. asserted the Veteran suffered extensive damage to his back from the mortar attack and from the removal of shrapnel.  

The Veteran was afforded a VA examination in February 2008.  The VA examiner noted the 1968 mortar attack and the Veteran's injuries to his right arm.  The examiner noted the Veteran was treated for fragment wounds in his right arm, but there was no mention of a back injury in his service treatment records.  The examiner also reviewed the December 1991 VA examination, the November 2006 MRI, and Dr. W. C.'s June 2007 letter.

During this examination, the Veteran reported his back was injured in the 1968 mortar attack, but he did not recall any treatment for his back after the injury.  The Veteran reported his back had deteriorated over time and had worsened in the past two or three years.  The Veteran did not report any trauma or injury to his back since his military service.  The VA examiner noted the Veteran worked as a farmer since discharge from service.  The Veteran drives a tractor and feeds cattle, but does not lift anything over 50 pounds; the Veteran gets help lifting over 50 pounds.  The examiner noted Dr. W. C. did not restrict the Veteran's activities due to back pain.  

After examination, the VA examiner opined the Veteran's L5-S1 lumbar disk disease was more likely than not due to the Veteran's manual labor as a farmer and the effects of aging.  Furthermore, the examiner noted:

Documentation of a medical connection between a military vehicle accident and any injury to his back was not located in the C-file.  I located no service medical record relating to a back injury at the time of the June 1968 injury to his right arm.  Documentation that his current lumbar disk disease is related to or caused by an injury to his back during military service was not provided at this visit.

In his February 2008 notice of disagreement, the Veteran asserted service records showed he was involved in an mortar attack while in service and was thrown from his vehicle.  He asserted this incident caused his current condition.

In his substantive appeal, on VA Form 9, the Veteran asserted Dr. W. C.'s "expert opinion" clearly stated the Veteran's back pain was more likely than not due to his military service.  The Veteran argues the RO failed to account for Dr. W. C.'s opinion in its Statement of the Case and failed to apply the combat presumption.  He asserted Dr. W. C.'s letter provided a diagnosis, nexus, and link between the Veteran's service and his current back pain.

In March 2009, a Supplemental Statement of the Case was issued.  The RO considered Dr. W. C.'s letter, but noted Dr. W. C. did not provide a rationale for his opinion nor did he indicate whether he reviewed the Veteran's claims file or service treatment records.

The Board finds service connection for the Veteran's L5-S1 lumbar disk disease is not warranted.  The Board acknowledges the Veteran has been diagnosed with L5-S1 lumbar disk disease and other back problems.  Additionally, the Board acknowledges the Veteran was injured during a mortar attack while engaged in combat.  However, the Veteran did not raise or allege any back injuries until many years later.  The Veteran's service treatment records reveal the Veteran's spine was normal upon entrance and exit, and the Veteran did not recall any treatment for a back injury after the mortar attack.  The first indication of a spinal change was in a 1991 VA examination and in a November 2006 MRI, during which the radiologist diagnosed the Veteran with a number of spinal conditions, but was unable to ascertain an exact etiology.  See Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (VA must apply the combat presumption to the question of whether the Veteran incurred the claimed disability from combat, not merely an injury).  Thus, the Veteran has not contended he has had a chronic back disability since service.

A preponderance of the evidence is against a nexus between the Veteran's current lumbar disk disease and his active service.  The Veteran presented a letter from Dr. W. C. indicating the Veteran's L5-S1 lumbar disk disease was due to military service.  Dr. W. C. failed to provide a rationale for his opinion and failed to indicate whether he reviewed the claims file or service treatment records.  VA made two attempts to obtain medical records from Dr. W. C., who, upon the second attempt, indicated there were no records for the Veteran.  However, the February 2008 VA spinal examination indicated the Veteran's L5-S1 lumbar disk disease was more likely due to the Veteran's farming and the effects of aging than due to the Veteran's military service.  Furthermore, the VA examiner indicated there was no evidence of a back injury in the Veteran's service treatment records.  

The Board finds the February 2008 VA examination more probative than Dr. W. C.'s opinion because the VA examiner provided an opinion supported by rationale after a physical examination of the Veteran and after reviewing the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion on service connection, and in doing so, the Board may favor one competent medical expert over another so long as there are adequate reasons and bases for its decision); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over the opinion of another when the Board gives an adequate statement of reasons and bases for doing so); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence).

A preponderance of the competent and credible evidence is against service connection for the Veteran's lumbar disk disease.  Therefore, service connection for L5-S1 lumbar disk disease is denied.  See 38 U.S.C.A. §§ 1154(b), 5107(b) (West 2002); 38 C.F.R. 3.304(d) (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).




ORDER

Service connection for L5-S1 lumbar disk disease is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


